DETAILED ACTION
1.	(A). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 12/16/2020 and an interview conducted on 01/22/2021 with the Applicants' representative Joseph Jackson (Please refer to PTO-413B).
	(B). A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Joseph Jackson (Reg. No. 66,273) on January 22nd, 2021. 

4.	Claims 1, 4-7, 9, 14-16, 18 and 21-30 (Renumbered 1-20 are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A computing device, comprising:
a persistent storage comprising an asset; and

obtain a computation request for the asset comprising a computation type; 
instantiate an executable entity based on a matched computation prototype and a manifest associated with the asset; 
perform the computation request using the instantiated executable entity and metadata specified by the manifest associated with the asset to obtain a computation result; and
providing the obtained computation result,
wherein before obtaining the computation request, the processor:
matches an asset type of the asset to a template of a template library based on an asset type specified by the template, wherein the template comprises the asset type, the matched computational prototype, and metadata definitions; and
instantiate the manifest based on the matched template, wherein the manifest comprises an identifier of the asset, metadata associated with the asset based on the metadata definitions of the template, an identifier of the matched template, and the matched computation prototype of a computation type specified by the computation request,
wherein instantiating the executable entity based on the matched computation prototype and the manifest associated with the asset comprises:
matching the computation type of the request to the matched computation prototype;
modify the matched computation prototype using metadata of the manifest associated with the asset; and
generate the executable entity using the modified matched computation prototype, and
wherein modifying the matched computation prototype using the metadata of the manifest associated with the asset comprises:
identifying a placeholder of the matched computation prototype;
matching the identified placeholder to an element of the metadata of the manifest associated with the asset; and
replacing the placeholder with the matched element of the metadata of the manifest associated with the asset.
2.	(Cancelled).
3.	(Cancelled). 
4.	(Currently Amended) The computing device of claim 1 [[2]], wherein generating the executable entity using the modified matched computation prototype comprises:
compiling machine code executable by the processor based on the modified matched computation prototype.
5.	(Original) The computing device of claim 1, wherein performing the computation request using the instantiated executable entity and metadata specified by the manifest associated with the asset to obtain a computation result comprises:
compiling the executable entity to obtain machine code; and
executing the machine code.
6.	(Original) The computing device of claim 5, wherein executable entity comprises a high-level language script.
7.	(Original) The computing device of claim 5, wherein the machine code executes using meta data of the manifest associated with the asset.
8.	(Cancelled).
9.	(Previously Presented) The computing device of claim 1, wherein instantiating the manifest based on the matched template comprises:
identifying the metadata definition specified by the matched template; and
generating the metadata of the manifest based on the metadata definition.
10–13. (Cancelled). 

15.	(Original) The computing device of claim 1, wherein the computing device is a cloud computing system.
16.	(Currently Amended) A method of operating a computing device, comprising:
obtaining a computation request for an asset comprising a computation type; 
instantiating an executable entity based on a matched computation prototype and a manifest associated with the asset; 
performing, to obtain a computation result, the computation request using:
the instantiated executable entity, 
and metadata specified by the manifest associated with the asset; and
providing the obtained computation result,
wherein before obtaining the computation request:
matching an asset type of the asset to a template of a template library based on an asset type specified by the template, wherein the template comprises the asset type, the matched computational prototype, and metadata definitions; and
instantiating the manifest based on the matched template, wherein the manifest comprises an identifier of the asset, metadata associated with the asset based on the metadata definitions of the template, an identifier of the matched template, and the matched computation prototype of a computation type specified by the computation request,
wherein instantiating the executable entity based on the matched computation prototype and the manifest associated with the asset comprises:
matching the computation type of the request to the matched computation prototype;
modify the matched computation prototype using metadata of the manifest associated with the asset; and
generate the executable entity using the modified matched computation prototype, and
wherein modifying the matched computation prototype using the metadata of the manifest associated with the asset comprises:
identifying a placeholder of the matched computation prototype;
matching the identified placeholder to an element of the metadata of the manifest associated with the asset; and
replacing the placeholder with the matched element of the metadata of the manifest associated with the asset.
17.	(Cancelled).
18.	(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for operating a computing device, the method comprising:
obtaining a computation request for an asset comprising a computation type; 
instantiating an executable entity based on a matched computation prototype and a manifest associated with the asset; 
performing, to obtain a computation result, the computation request using:
the instantiated executable entity, 
and metadata specified by the manifest associated with the asset; and
providing the obtained computation result,
wherein before obtaining the computation request:
matching an asset type of the asset to a template of a template library based on an asset type specified by the template, wherein the template comprises the asset type, the matched computational prototype, and metadata definitions; and
instantiating the manifest based on the matched template, wherein the manifest comprises an identifier of the asset, metadata associated with the asset based on the metadata definitions of the template, an identifier of the matched template, and the matched computation prototype of a computation type specified by the computation request,
wherein instantiating the executable entity based on the matched computation prototype and the manifest associated with the asset comprises:
matching the computation type of the request to the matched computation prototype;
modify the matched computation prototype using metadata of the manifest associated with the asset; and
generate the executable entity using the modified matched computation prototype, and
wherein modifying the matched computation prototype using the metadata of the manifest associated with the asset comprises:
identifying a placeholder of the matched computation prototype;
matching the identified placeholder to an element of the metadata of the manifest associated with the asset; and
replacing the placeholder with the matched element of the metadata of the manifest associated with the asset.
19.	(Cancelled).
20.	(Cancelled).
21.	(New) The method of claim 16, wherein generating the executable entity using the modified matched computation prototype comprises:
compiling machine code executable by the processor based on the modified matched computation prototype.
22.	(New) The method of claim 16, wherein performing the computation request using the instantiated executable entity and metadata specified by the manifest associated with the asset to obtain a computation result comprises:
compiling the executable entity to obtain machine code; and
executing the machine code.
23.	(New) The method of claim 16, wherein executable entity comprises a high-level language script.
24.	(New) The method of claim 16, wherein the machine code executes using meta data of the manifest associated with the asset.
25.	(New) The method of claim 16, wherein instantiating the manifest based on the matched template comprises:
identifying the metadata definition specified by the matched template; and
generating the metadata of the manifest based on the metadata definition.
26.	(New) The non-transitory computer readable medium of claim 18, wherein generating the executable entity using the modified matched computation prototype comprises:
compiling machine code executable by the processor based on the modified matched computation prototype.
27.	(New) The non-transitory computer readable medium of claim 18, wherein performing the computation request using the instantiated executable entity and metadata specified by the manifest associated with the asset to obtain a computation result comprises:
compiling the executable entity to obtain machine code; and
executing the machine code.
28.	(New) The non-transitory computer readable medium of claim 18, wherein executable entity comprises a high-level language script.
29.	(New) The non-transitory computer readable medium of claim 18, wherein the machine code executes using meta data of the manifest associated with the asset.
30.	(New) The non-transitory computer readable medium of claim 18, wherein instantiating the manifest based on the matched template comprises:
identifying the metadata definition specified by the matched template; and
generating the metadata of the manifest based on the metadata definition.

—o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the amended independent claims and dependent claims such as in claim 1, “wherein instantiating the executable entity based on the matched computation prototype and the manifest associated with the asset comprises: matching the computation type of the request to the matched computation prototype; modify the matched computation prototype using metadata of the manifest associated with the asset; and generate the executable entity using the modified matched computation prototype, and wherein modifying the matched computation prototype using the metadata of the manifest associated with the asset comprises: identifying a placeholder of the matched computation prototype; matching the identified placeholder to an element of the metadata of the manifest associated with the asset; and replacing the placeholder with the matched element of the metadata of the manifest associated with the asset” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a computation request for the asset comprising a computation type; instantiate an executable entity based on a matched computation prototype and a manifest associated with the asset; perform the computation request using the instantiated executable entity and metadata specified by the manifest associated with the asset to obtain a computation result, and instantiate the manifest based on the matched template, wherein the manifest comprises an identifier of the asset, metadata associated with the asset based on the metadata definitions of the template, an identifier of the matched template, and the matched computation prototype of a computation type specified by the computation request time renders the pending independent claims allowable. Claims 4-7, 9, 14-15, and 21-30 are dependent upon claims 1, 16 and 18 according to their respective statutory classes. Since the independent claims 1, 16 and 18 are allowable, claims 4-7, 9, 14-15, and 21-30 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.
CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                         01/28/2021